Citation Nr: 0601697	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic eczematoid otitis externa, bilateral (also claimed as 
auditory ear canal disease).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1946 to January 
1948 and again from September 1950 to October 1951.  He also 
served in the Merchant Marines from October 1944 to November 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded the matter in September 2004.  It is now 
again before the Board for disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As part of the Board's September 2004 remand, the RO was 
instructed to ensure that the records of all identified 
private health care providers had either been obtained, or 
were deemed unobtainable.  If any records from identified 
private health care providers were deemed to be unobtainable, 
to specifically include records from Dr. V. Pidoto, Dr. Y.C. 
Tong, Dr. Lisa Gonsalves, and the Mayo Clinic, the appellant 
was to be so informed.  It was stated that the letter must 
inform the appellant of what efforts VA made to obtain the 
records, and a description of any further action VA was going 
to take regarding the claim, including notifying the 
appellant that VA would decide the claim based on the 
evidence of record unless he submitted the records from any 
identified private health care provider whose records were 
deemed to be unobtainable.  In this regard, the appellant was 
to be informed that he was ultimately responsible for 
providing the evidence.  

It is noted that the September 2004 Board remand also 
directed that the RO obtain any treatment records for the 
veteran from the VA medical Center in Bay Pines.  However, by 
a March 2005 letter from that facility it was stated that 
there were no records there.  

A September 2004 VCAA letter to the veteran instructed that, 
if he needed VA to obtain treatment records from private 
doctors or private hospitals, to complete, sign, and return a 
VA Form 21-4142.  The letter stated that although VA would 
request this evidence, it was his responsibility to ensure VA 
received the records.  The veteran did submit a VA Form 4142, 
dated September 18, 2004, to which he attached a list of, 
inter alia, post-service medical treatment.  This list 
includes Dr. V. Pidoto, Dr. Y.C. Tong, Dr. Lisa Gonsalves, 
and the Mayo Clinic.  Additionally, the list included the VA 
Medical Center in Lyons, however, the record contains a 
response from the VA Medical Center in Lyons stating that 
there were no records of the veteran having been seen or 
treated there.  The list also included John F. Kennedy 
Medical Center, however, the record contains a response from 
that facility stating that there was no record of a patient 
by the veteran's name having been treated there.  Dr. Daniel 
C. Dantini's name is on the list, but a response to an 
October 2002 letter for records stated that his office no 
longer had the veteran's chart available.  Finally, the 
veteran also listed Dr. J. Mirante and Dr. Alan Oglesby, 
however, each has responded to VA's requests and submitted 
their treatment records.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Here, the Board finds that the RO failed, pursuant to 
38 C.F.R. § 3.159(e) and as directed in the September 2004 
Board remand, to inform the appellant of VA's inability to 
obtain any private treatment records.  Moreover, with regard 
to Dr. V. Pidoto, Dr. Y.C. Tong, Dr. Lisa Gonsalves, and the 
Mayo Clinic, the Board finds that, in response to the 
veteran's September 2004 VA Form 21-4142, the RO should have 
informed the veteran that he needed to submit a separate VA 
Form 21-4142 for each of the aforementioned private 
healthcare providers.     

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington D.C. 
for the following actions:

1.  Request that the veteran submit 
separate VA Form 21-4142's for each of 
the following private healthcare 
providers: Dr. V. Pidoto, Dr. Y.C. Tong, 
Dr. Lisa Gonsalves, and the Mayo Clinic.  

2.  Ensure that the records of all 
identified private health care providers 
have either been obtained, or are 
unobtainable.  If any records from 
identified private health care providers 
are deemed to be unobtainable, to include 
records from Dr. V. Pidoto, Dr. Y.C. 
Tong, Dr. Lisa Gonsalves, and the Mayo 
Clinic, the appellant is to be so 
informed.  The letter must inform the 
appellant of what efforts VA made to 
obtain the records, and a description of 
any further action VA will take regarding 
the claim, including notifying the 
appellant that VA will decide the claim 
based on the evidence of record unless he 
submits the records from any identified 
private health care provider whose 
records are deemed to be unobtainable.  
In this regard, the appellant should be 
informed that he is ultimately 
responsible for providing the evidence.  
See 38 C.F.R. § 3.159(e).     

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


